Citation Nr: 0530416	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-20 234	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected residuals, spiral fracture, right 
lateral maleolus, with severe traumatic arthritis, right 
tibial-talor joint, lateral tibial angulation.

2.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




INTRODUCTION

The veteran served on active duty from May 1961 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for residuals of a 
right ankle fracture, and assigned a noncompensable rating 
for that disability, and denied service connection for a back 
disorder.  In a May 2004 rating decision, the RO granted an 
increased initial evaluation of 30 percent for the 
service-connected right ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Right ankle:  The veteran filed a timely notice of 
disagreement in August 2003 with the initial noncompensable 
rating assigned for the right ankle disability.  In a May 
2004 rating decision, the RO granted an increased initial 
evaluation of 30 percent for the service-connected right 
ankle disability.  In the rating decision, the RO noted that 
a higher evaluation of 40 percent was not warranted under the 
rating criteria because no actual non-union of the joint was 
shown and special monthly compensation was not warranted 
because complete loss of use of lower extremity was not 
shown.  The RO then stated, "Our decision, based on the 
above, is considered a substantial grant of benefits sought 
on disagreement on the issue of the ankle, only.  If you feel 
otherwise, please let us know within 30 days of this 
letter."  Although the rating decision was dated May 7, 
2004, the notification letter which accompanied it was dated 
May 18, 2004.  Two days later, on May 20, 2004, the RO 
received a VA Form 9 substantive appeal from the veteran in 
which he continued to express his dissatisfaction with action 
taken on his ankle claim.

Although the Board notes that at the time that the veteran 
completed his VA Form 9, he probably was unaware of the RO's 
decision to grant him a 30 percent rating for his right 
ankle.  However, he has not withdrawn his appeal of that 
issue, and in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, the RO should not have 
withdrawn this issue from appeal but rather issued the 
veteran a statement of the case on the matter.  Accordingly, 
the claim must be remanded to clarify whether the veteran is 
satisfied with the 30 percent rating for his 
service-connected right ankle or whether he intends to 
continue his appeal.

Back:  The veteran claimed that he injured his back in 
approximately June or July 1963 while serving in Bermuda and 
was treated at a Naval Base Medical Center there.  It is not 
clear from his statements whether he was treated as an 
inpatient there, but a December 2003 deferred rating decision 
and a document describing how to request clinical or 
inpatient records suggested that the RO planned to attempt to 
obtain clinical records.  However, there is no evidence that 
such an attempt was ever made.  

Instead, the RO ordered a VA examination in which the 
examiner would provide an opinion as to whether the veteran's 
current back condition was related to his service-connected 
right ankle condition.  This examination was done, and the 
statement of the case denied the veterans claim for service 
connection for a back disorder on a secondary basis under 
section 3.310(a).  On his VA Form 9, the veteran continued to 
allege that he hurt his back in service in Bermuda, and he 
requested information regarding a search for his service 
medical records from Bermuda.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  Therefore, upon remand 
efforts should be made to obtain additional service medical 
records to include clinical records from June or July 1963 
from the Naval Base Medical Center in Bermuda.  The veteran 
must cooperate fully with VA's reasonable efforts to obtain 
these records, including providing enough information to 
enable the RO to conduct a meaningful search.  All efforts to 
obtain the identified records should be documented in the 
claims folder.   

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Issue a Statement of the Case to the 
veteran on the issue of entitlement to an 
initial rating in excess of 30 percent 
for service-connected residuals, spiral 
fracture, right lateral maleolus, with 
severe traumatic arthritis, right tibial-
talor joint, lateral tibial angulation.  
AB, 6 Vet. App. at 38 (noting that, in a 
claim for an increased disability rating, 
the claimant will generally be presumed 
to be seeking the maximum benefit allowed 
by law and regulation and it follows that 
such a claim remains in controversy where 
less than the maximum available benefit 
is awarded).

If the veteran wishes to withdrawal his 
appeal of this issue, he should do so in 
writing to the RO.  If he wishes to 
continue his appeal, he should submit VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, in response to the Statement of 
the Case.

2.  Attempt to obtain additional service 
medical records to include clinical 
records from June or July 1963 from the 
Naval Base Medical Center in Bermuda 
where the veteran contends he hurt his 
back.  The veteran must cooperate fully 
with VA's reasonable efforts to obtain 
these records, including providing enough 
information to enable the RO to conduct a 
meaningful search.  All efforts to obtain 
the identified records should be 
documented in the claims folder.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the claim 
for service connection for a back 
disorder.  If the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


